DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the recitation of “(FIG. 7)” on the last line.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 recites “front-and-rear direction” on lines 3, 9, and 25 of page one of the claim, and line 14 of page two of the claim. This is objected to because this terminology is not consistent with what is generally used in the art. It insinuates a direction from a front face of a blind to a rear face of a blind instead of from a left side of a blind to a right side of a blind as the applicant intends. This direction would be more commonly known as the “left-to-right” direction.
Claim 2 recites “as claimed in Claim 1” on line 1. Claim 1 as written does not need to be capitalized. This issue persist in all the dependent claims.
Claim 9 recites “front-and-rear direction” on line 12 of the claim. This is objected to because this terminology is not consistent with what is generally used in the art. It insinuates a direction from a front face of a blind to a rear face of a blind instead of from a left side of a blind to a right side of a blind as the applicant intends. This direction would be more commonly known as the “left-to-right” direction.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 1 recites the limitation “a plurality of first rolling balls each slidably engaged in said first surrounding groove and one of said first guide slots” on line 26 of page 1 of the claim through line 1 of page 2 of the claim. It is unclear to the examiner whether each of the plurality of first rolling balls is in the same first guide slot of the plurality of first guide slots, or if each ball is in a respective first guide slot of the plurality of first guide slots as claimed.
Claim 1 recites the limitation “a plurality of second rolling balls each slidably engaged in said second surrounding groove and one of said second guide slots” on lines 15-18 of page 2 of the claim. It is unclear to the examiner whether each of the plurality of second rolling balls is in the same second guide slot of the plurality of second guide slots, or if each ball is in a respective second guide slot of the plurality of second guide slots.
Claim 1 recites the limitation "the torque transmission" in line 6 of page 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as a “torque” has been positively recited, but a “torque transmission” has not been, and may be introducing another component to the assembly.

Claim 2 recites the limitation “a second part of said first teeth each extend rearwardly from a front side of said first ratchet seat” on lines 3-5. It is not understood whether the teeth combined contain this second part, or each of the plurality of first teeth has its own second part.
Claim 2 recites the limitation “a first part of said second teeth each extend forwardly from a rear side of said second ratchet seat” on lines 15-17. It is not understood whether the teeth combined contain this first part, or each of the plurality of second teeth has its own first part.
Claim 2 recites the limitation “a second part of said second teeth each extend rearwardly from a front side of said second ratchet seat” on lines 17-19. It is not understood whether the teeth combined contain this second part, or each of the plurality of first teeth has its own second part.
Claim 8 recites the limitation “a tubular flange extending radially and outwardly” on lines 2-3. It is not known relative to what “outwardly” is referring.
The dependent claims are rejected for depending from a rejected claim. It is up to the applicant to find and correct all issues similar to those described above.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634